DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11, 14-16, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 5,370,627) in view of Inoue et al. (US 5,334,188) and Wyatt (US 4,981,140).
With regard to claims 8, 10, 11, 18, 19, and 22, Conway teaches a method of accessing an umbilical vein, comprising: cutting an umbilical cord of a patient to expose a blood vessel of the umbilical cord (Col. 3 lines 45-47, the umbilical stump is accessed, thus the cord has been cut); inserting a catheter into the blood vessel so that the catheter communicates with a lumen of the blood vessel of the umbilical cord (Col. 3 lines 45-58, Fig. 2 catheter 44), wherein the catheter includes an access port located on a proximal region of the catheter (Fig. 2 member 46), maintaining the access port external to the patient (Fig. 2); treating the blood vessel via the catheter to aspirate or infuse fluid from or into the catheter via the access port (Col. 3 lines 50-54).  Conway does not teach an access port as recited.  However, Inoue et al. teach the access port is formed of a cap (Fig. 7b member 29) and a base (see Reference Figure 1 below) that collectively form a housing in which a septum (Fig. 7b member 31) is positioned to form a sealed reservoir within the housing, and wherein the access port further includes an outlet stem that extends outward from a side of the base (see Reference Figure 1 below extends from the bottom side of the base) and that provides fluid communication between the reservoir of the access port and an internal lumen of the catheter (Fig. 7b stem provides communication from reservoir space below 31 to the connected catheter 28), and wherein an exposed, front face of the septum is a single, uninterrupted structure (member 31 is a solid plug, generally see exemplary view of the face in Fig. 2a which forms an outermost and exposed surface), and wherein the access port has an annular sidewall (see Reference Figure 1 below) that intersects a plane defined by the exposed, front face of the septum (see Reference Figure 1 below), wherein the outlet stem extends outwardly from an opening directly in the sidewall (see Reference Figure 1 below  and Fig 7b). This access port is beneficial in that it prevents pulling out of the needle and isolates the needle from air to prevent bacteria at the site (Col. 1 lines 62-68).  The embodiment of Fig. 7 does not show the outlet stem to extend along an axis parallel to the face of the septum.  However, Inoue et al. teach equivalently that the stem could be provided in a Y-shape or T-shape configuration (Col. 9 lines 27-32), Fig. 11 shows the Y-shape but the T-shape is not illustrated.  A T-shape configuration would extend from the sidewall parallel to the septum face.  Further, Wyatt is provided to show how a T-shape configuration would extend as shown in Fig. 5.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seal with the access port of the connector in Conway as in Inoue et al. because this is beneficial for maintaining sterility as it is beneficial in that it prevents pulling out of the needle and isolates the needle from air to prevent bacteria at the site and would yield the same predictable result of allowing the catheter to be accessed for delivery or withdrawal.  Further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the T-shaped stem as Inoue et al. explicitly disclose equivalently using such a configuration which can equivalently allow for sampling and delivery.  As combined, the stem is moved such that it extends parallel to the face of the septum and with the catheter forms a non-diverging lumen that beings at a distal end of the catheter and terminates at the access port.  The lumen considered is that which extends from the catheter distal end to the access port.  Conway and Inoue et al. do not disclose the sidewall to be frustoconical.  However, Wyatt teaches various configurations of access ports with septum in which the sidewalls can extend cylindrically or frustoconically (Fig. 8 shows frustoconical as comparted to exemplary Fig. 5, Col. 8 lines 20-26).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a frustoconical sidewall in Conway and Inoue et al. as Wyatt teach such a configuration to be equivalent for an access port with a septum and would yield the same predictable result of retaining the septum within the port.

    PNG
    media_image1.png
    267
    476
    media_image1.png
    Greyscale

With regard to claim 9, see Col. 3 lines 54-55.
With regard to claims 14-16 and 21, see Fig. 2 of Conway, the catheter and access port are shown as one integral member, as combined with Inoue et al. the catheter would be integral to the port.
With regard to claim 23, as combined the fluid would necessarily pass directly through the opening in the sidewall. 

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. Applicant argues the opening in Inoue et al. is located at a bottom wall and not a sidewall.  The bottom is a side, there term “sidewall” without further characterization does not indicate a particular side.  Further, as combined due to the limitations reciting that the stem extends parallel to the septum face the location of the stem is moved to the T location as taught by Inoue et al and illustrated by Wyatt.  Applicant argues that Inoue teaches the feature is at a midway site of the infusion line.  At the outset the Examiner notes while in some embodiments Inoue teaches the port maybe placed midway along an infusion line, other embodiments show the port at the end of the line (Fig. 8).  Conway is relied upon as the base reference and shows the access port 46 located at the terminal end of the catheter (Fig. 2) modifications are made to the access port at this location.  Additionally, even if the port was along the infusion line the lumen could be considered as extending from the distal end of the catheter to the access port, additional extensions do not need to be considered as part of the lumen and may be considered as separate structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783